Title: To James Madison from John P. Van Ness, 24 April 1816
From: Van Ness, John P.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Washington
                            Apl. 24th. 1816
                        
                    
                    Give me leave to state to you that Doctor Wheaton, whom I had the honor of presenting to you a day or two since, is the Son of a Gentleman highly respectable, both professionally (as a Physician) & otherwise, in Rhode Island, with whom I was formirly acquainted. This young Gentleman is the brother in Law of Mr. Henry Wheaton the Reporter. The family generally, which is a numerous one to the eastward, have I beleive generally been considered as republican & actively friendly to the present Administration. Doctr. W. himself appears to be much of a Gentleman and very intelligent. It may be well to suggest that he says there are only two subordinate Appointments, (probably a Lieut. & an Ensign), of the Army, in the State of Rhode Island.
                    The names of John Jacob Astor and Peter H. Schenck (a brother of the Member from N. York of that name), have been suggested as proper to be appointed Commissioners for receiving subscriptions to the Bank of U.S. in New York. Mr. Astor you are yourself doubtless acquainted with; & his name was mentioned in the Bank Bill sent to you by Congress a Session or two since: the Member Mr. Schenck is anxious for the appointment of his brother who I understand from others is a very respectable man; I am not acquainted with him.
                    Whilst I am on this subject, I will take the liberty of mentioning that my brother, the Collector at Burlington, requested me to communicate to the Executive by way of Information, the names of Mr. Fisk the former Member of Congress from Vermont, Stephen Mix Mitchell and Guy Catlin, as proper Commissioners for that State. The two latter reside, he says, at Burlington, and are influential with the Capitalists there.
                    I trouble you with my letter very reluctantly, as I know you must every moment of your time at this period be laboring under a mass of business. With the highest respect and consideration I remain your obedt. Servt.
                    
                        
                            John P. Van Ness
                        
                    
                